UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended May 31, 2015 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-24452 PREMIER EXHIBITIONS, INC. (Exact name of registrant as specified in its charter) Florida 20-1424922 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 3340 Peachtree Road, NE, Suite 900, Atlanta, GA (Address of principal executive offices) (Zip Code) (404) 842-2600 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for at least the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting Company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ The number of shares outstanding of the registrant's common stock on July 9, 2015 was 4,917,222. PREMIER EXHIBITIONS, INC. AND SUBSIDIARIES QUARTERLY PERIOD ENDED MAY 31, 2015 TABLE OF CONTENTS Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements 3 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 18 Item 4. Controls and Procedures 31 PART II - OTHER INFORMATION Item 1. Legal Proceedings 32 Item 1A. Risk Factors 32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 32 Item 6. Exhibits 32 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. Premier Exhibitions, Inc. Condensed Consolidated Balance Sheets (in thousands, except share data) May 31, (Unaudited) February 28, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $220 Merchandise inventory, net of reserve of $25 Income taxes receivable 49 49 Prepaid expenses Other current assets Total current assets Artifacts owned, at cost Salvor's lien 1 1 Property and equipment, net of accumulated depreciation of $23,539 and $22,766, respectively Exhibition licenses, net of accumulated amortization of $5,225 and $6,069, respectively Film, gaming and other application assets, net of accumulated amortization of $1,882 and $1,726, respectively Deferred financing costs, net of accumulated amortization of $383 and $318, respectively - 65 Future rights fees, net of accumulated amortization of $3,592 and $3,551, respectively Construction deposit - Lease incentive Restricted cash 93 Restricted securities Deferred income taxes 60 60 Long-term exhibition costs Subrogation rights Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable and accrued liabilities $ $ Deferred rent Deferred revenue Deferred income taxes 60 60 Current portion of capital lease obligations 72 31 Current portion of royalty payable, net of discount of $29 and $48, respectively Current portion of notes payable, net of discount of $7 and $10, respectively Total current liabilities Long-Term liabilities: Lease abandonment Deferred rent Long-term portion of capital lease obligations 32 Long-term portion of royalty payable, net of discount of $48 Total long-term liabilities Commitment and Contingencies Shareholders' equity: Common stock; $.0001 par value; authorized 65,000,000 shares; issued 4,917,423 and 4,916,644 shares, respectively; outstanding 4,917,222 and 4,916,443 shares, respectively 1 1 Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss ) ) Less treasury stock, at cost; 201 shares (1
